Citation Nr: 1544398	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to July 12, 2009, for service connection for diabetes mellitus with bilateral upper extremity peripheral neuropathy; to include whether there was clear and unmistakable error (CUE) in a March 2002 rating decision.  

2.  Entitlement to service connection for residuals of meningitis (also claimed as lumbar spine disability).


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, including service in Korea during the Vietnam War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2010 and June 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2010 rating decision granted service connection for diabetes mellitus with an assigned effective date of July 12, 2009.  The 2011 rating decision denied service connection for residuals of meningitis (also claimed as lumbar spine disability), and determined that there was no CUE in a March 2002 denial of service connection for diabetes mellitus.  

The Board notes that in June 2014 the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issues of a higher initial rating for his service-connected bilateral lower and upper extremity peripheral neuropathy and diabetes mellitus disabilities.  (See April 29, 2014, Statement of the Case).  At present, those issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, VA regulations provide that when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the VA Form 9 filed in June 2014, the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

The issue of service connection for residuals of meningitis (also claimed as lumbar spine disability) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2001, the Veteran filed his first claim for service connection for diabetes mellitus, which the RO denied in a March 2002 rating decision on the grounds that the disease did not have its onset in service and could not be presumed to have been incurred in service since the Veteran did not serve in Vietnam.  The Veteran did not appeal that decision; and it became final on March 13, 2003.

2.  In March 2003, VA's Compensation and Pension Service decided that certain veterans with service in specified areas in Korea between April 1968 and July 1969 should be presumed to have been exposed to herbicides; and on March 20, 2003, it instructed that claims from these veterans were entitled to consideration under the presumptive provisions of 38 C.F.R. § 3.309.  

3.  In July 2010, the Veteran filed a new claim for service connection for diabetes mellitus.

4.  In a rating decision dated in December 2010 the RO granted service connection for diabetes mellitus associated with herbicide exposure, effective July 12, 2009; one year prior to the date of claim.  The Veteran filed a notice of disagreement for an earlier effective date, and alleged that the RO had committed CUE in failing to grant service connection in its 2002 rating decision.

5.  In a rating decision dated in June 2011 the RO determined that there was no CUE in its March 2002 denial of service connection for diabetes mellitus.  The Veteran filed another notice of disagreement; and perfected the appeal in April 2014.

6.  The correct facts as known at the time of the March 2002 rating decision were before those adjudicators and the law extant at the time was correctly applied.  

7.  There was no prior unadjudicated/pending claim for service connection for diabetes mellitus before July 12, 2010.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §3.104 (2015).

2.  Clear and unmistakable error of fact or of law in the March 2002 rating decision that denied service connection for diabetes mellitus is not established.  38 C.F.R. § 3.105 (2015).

3.  The criteria for an effective date prior to July 12, 2009, for the grant of service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.156(c)(3) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Regarding the appeal for an earlier effective date for the grant of service connection for diabetes mellitus, that matter stems from the initial grant of service connection in 2010.  As such, the notice that was provided to the Veteran before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for the allegation of clear and unmistakable error (CUE) in the 2002 denial of service connection for diabetes mellitus, the Court has held that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to such claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam Order) (citing Parker as holding VCAA inapplicable to an assertion that a RO decision contained CUE.)  

II.  Merits 

Law

Unless otherwise specifically provided by statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A previous RO determination that was final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).  

If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Clear and unmistakable error is established when the following conditions have been met:  Either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator at the time of the final decision, or (2) the statutory or regulatory provisions extant at the time of the final decision were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1995).  The alleged error must be "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  The undebatable error of fact or law must have "manifestly changed the outcome" of the decision.  Russell, 4 Vet. App. at 313-14; see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting the "manifestly changed" outcome language in Russell, supra).  A determination that there was CUE must be based on the record and law as it existed at the time the contested final decision was issued.  See Fournier v. Shinseki, 23 Vet. App. 480, 485-86 (2010); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001); Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245, citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); 38 C.F.R. §§ 20.1403(b), 20.1405(b).

A breach of a duty to assist in the final decision being collaterally attacked cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  

A change in interpretation of law or a Department of Veterans Affairs issue cannot support a subsequent allegation of error.  38 C.F.R. § 3.105.

Effective February 24, 2011, VA regulations were amended to extend the presumption of herbicide exposure to any Veteran who served between April 1, 1968, and August 31, 1971, in a unit that VA or the Department of Defense has determined to have operated in an area in or near the Korean DMZ.  38 C.F.R. § 3.307(a)(6)(iv).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  

Facts

A claim for diabetes mellitus was first filed by the Veteran in October 2001.  That claim was denied by the RO in March 2002 on the grounds that there was no evidence of diabetes mellitus in service treatment records; and on the grounds that there was no entitlement on a presumptive basis because the Veteran did not serve in Vietnam.  The Veteran did not appeal that decision or otherwise communicate with VA regarding his diabetes mellitus until July 2010; at which time he advised that he had served with the 1st battalion, 17th Infantry in Korea in June 1969. 

In a rating decision dated in December 2010, the RO granted service connection for diabetes mellitus under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, effective July 12, 2009; one year prior to the date of claim.  The Veteran promptly filed a notice of disagreement requesting an earlier effective date for the grant of service connection for diabetes mellitus and alleging CUE in the March 2002 denial of service connection for diabetes mellitus.

In a rating decision dated in June 2011, the RO determined that there was no CUE in the March 2002 denial of service connection for diabetes mellitus.  The Veteran formally filed a notice of disagreement regarding that decision, and has perfected his appeal on both counts (earlier effective date and prior CUE).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In this case there is no prior unadjudicated claim for service connection for diabetes mellitus prior to July 2010, so the Board will first consider whether there was clear and unmistakable error in the March 2002 rating decision, as contended by the Veteran.

Applicable law in effect at the time of the March 2002 rating decision provided for service connection when the facts, shown by evidence, established that "a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein."  38 C.F.R. § 3.303(a) (2002).  Service connection could also be granted "for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2002).  VA regulations also provided for service connection for diabetes mellitus on a presumptive basis for veterans that served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).

At the time of the March 2002 adjudication of the claim for service connection for diabetes mellitus there was no record of diabetes/endocrine dysfunction in service treatment records, and no competent medical evidence that related the Veteran's post-service onset diabetes back to service.  Additionally, although the Veteran made no mention of herbicides exposure, the RO, noting that the Veteran's Vietnam era service had included an overseas tour, ascertained that the Veteran did not serve in Vietnam, so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 in effect at the time of the 2002 rating decision was also properly addressed and denied.  Although the presumptive provisions at 38 C.F.R. § 3.307(a)(6) have since been amended to include individuals, such as the Veteran, that served in certain areas of Korea during the Vietnam War (38 C.F.R. § 3.307(a)(6)(iv)), this provision did not exist at the time of the 2002 rating decision; and there is no retroactive provision for an earlier effective date.  See 38 C.F.R. § 3.816.  

In this regard the Board notes that on March 20, 2003, VA instructed that exposure to herbicides for a veteran with service along the DMZ in Korea between April 1968 and July 1969 was to be conceded; however, the Veteran's claim for service connection was not pending at that time; having become final on March 13, 2003 (one year after the March 13, 2002, letter to the Veteran regarding the March 2002 rating decision).  Accordingly, based on the evidence then of record and the prevailing law at the time of the March 2002 rating decision, there was no clear and unmistakable error in the March 2002 denial of service connection for diabetes mellitus.  

As regards the merits of the Veteran's appeal for an earlier effective date for the grant of service connection for diabetes mellitus, the record does not contain, and the Veteran does not allege, any evidence that can be construed as a claim for service connection for diabetes mellitus after the March 2002 rating decision until the Veteran's July 12, 2010, correspondence; and there is, again, no provision under the law that permits, in this case, an effective date earlier than the July 12, 2009, date that has already been assigned.  The criteria for an effective date earlier than July 12, 2009, for the grant of service connection for diabetes mellitus are therefore not met and the benefit of the doubt standard of proof does not apply.  38 C.F.R. § 3.400(b)(2)(i).  


ORDER

Reversal of the March 2002 rating decision that denied service connection for diabetes mellitus, based on clear and unmistakable error, is denied.

An effective date prior to July 12, 2009, for the grant of service connection for diabetes mellitus type II, is denied.


REMAND

In addition to the foregoing, the Veteran seeks service connection for low back pain, which he posits may be due to an in-service lumbar puncture secondary to an episode of meningitis.  He maintains that he has low back pain since that event.

Service treatment records dated in March 1968 confirm that the Veteran was diagnosed with meningococcemia with glomerulitis and meningitis, and that he underwent a lumbar puncture.  Service treatment records dated in June 1968 advise of unrelenting low lumbar back pain radiating over back past iliac crest; and the ensuing examination found lumbar spasms and pain on straight leg raising.  Diagnosis was questionable arachnoiditis secondary to previous meningitis.  

On VA examination in January 2011, the examiner indicated the Veteran's current complaints could be from arachnoiditis, (suggesting a relationship with service), or of a degenerative nature (suggesting it would be unrelated to service).  Clarification is needed to ascertain a precise diagnosis and whether it may be related to service.  

On remand the claims file also should be updated to include VA treatment records dated after February 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's VA treatment records dated after February 2012.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  Schedule the Veteran for a VA examination with regard to the service connection claim for residuals of meningitis, which the Veteran believes is manifested by low back pain.  The claims file should be made available to the examiner for review, and appropriate diagnostic testing accomplished.  

After completion of the examination and diagnostic tests, the examiner is requested to indicate the diagnosis/es responsible for the Veteran's low back complaints, and whether it is related to the Veteran's in-service meningitis and/or its treatment and/or the in-service back complaints.  

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  Then, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


